 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTON EWING,                                         Case No.: 18-CV-2247-CAB-MDD
12                                       Plaintiff,
                                                          ORDER DENYING MOTION TO
13   v.                                                   DISMISS SECOND AMENDED
                                                          COMPLAINT
14   ENCOR SOLAR, LLC et al.,
15                                   Defendants.
                                                          [Doc. No. 51]
16
17
18         This matter is before the Court on Defendant Encor Solar, LLC’s motion to dismiss
19   the second amended complaint (“SAC”) for failure to state a claim and for lack of Article
20   III standing. The motion has been fully briefed, and the Court deems it suitable for
21   submission without oral argument. Although the SAC is hardly a paragon of clarity, taking
22   into consideration that Plaintiff is appearing pro se, the Court finds that the SAC
23   sufficiently states a claim against Encor for violations of the Telephone Consumer
24   Protection Act (“TCPA”). Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014) (“Pro se
25   complaints are construed ‘liberally’ and may only be dismissed if it appears beyond doubt
26   that the plaintiff can prove no set of facts in support of his claim which would entitle him
27   to relief.”) (internal quotation marks and citation omitted).
28

                                                      1
                                                                              18-CV-2247-CAB-MDD
 1          The Court is further satisfied that Plaintiff has Article III standing to assert these
 2   TCPA claims. See Van Patten v. Vertical Fitness Group, LLC, 847 F.3d 1037, 1042-43
 3   (9th Cir. 2017).
 4         Accordingly, the Encor’s motion to dismiss is DENIED. Encor shall file its answer
 5   to the SAC on or before April 3, 2019.
 6         It is SO ORDERED.
 7   Dated: March 20, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               18-CV-2247-CAB-MDD
